ORDER APPROVING CONSENT TO SUSPENSION AND SUSPENDING RESPONDENT PENDING PROSECUTION

Comes now the Indiana Supreme Court Disciplinary Commission and files its Motion for Suspension Pending Prosecution, pursuant to Ind.Admission and Discipline Rule 23(14)(g). And comes now the respondent, Clifford G. Antcliff, and files his Consent to Suspension Pending Prosecution.
And this Court, being duly advised, now finds that the respondent’s Consent to Suspension should be approved. We further find that the respondent should be suspended pending final determination of this cause.
IT IS, THEREFORE, ORDERED that the respondent, Clifford G. Antcliff, be suspended from the practice of law pending final determination of this cause.
The Clerk of this Court is directed to forward notice of this Order to the Indiana Supreme Court Disciplinary Commission, to the respondent, and to all other parties as directed by Admis.Disc.R. 23(3)(d).
FOR THE COURT
/s/ Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana